United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 97-3885
                                  ___________

Roger K. Onstad,                           *
                                           *
              Appellant,                   *
                                           *
       v.                                  *
                                           *
Mark W. Barnett, in both his official      *
and personal capacity; Jeff Bloomberg, *
Secretary of the Department of             *
Corrections for State of SD in both        * Appeal from the United States
his official and personal capacity;        * District Court for the
Joseph Class, Warden, SD State             * District of South Dakota.
Penitentiary, in both his official and     *
personal capacity; Prison Health           *      [UNPUBLISHED]
Services, Inc., contracted under Sioux     *
Valley Hospital; Dr. Frost, Head of        *
Prison Health Service, in both his         *
official and personal capacity; Dr.        *
Shaffer, on duty medical doctor for        *
Prison Health Service, in both his         *
official and personal capacity,            *
                                           *
              Appellees.                   *
                                      ___________

                         Submitted: July 2, 1998
                             Filed: July 6, 1998
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
___________




    -2-
PER CURIAM.

       Roger Onstad, a South Dakota inmate, appeals the district court&s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 conditions-of-confinement lawsuit.
After careful review of the record and the parties& briefs, we affirm for the reasons
stated by the district court. We also conclude that the district court did not abuse its
discretion by denying Onstad&s motions for recusal, for appointed counsel, and to
amend his complaint. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE JOHN B. JONES, United States District Judge for the
District of South Dakota.

                                          -3-